Per Curiam :
The promise of Mr. Ditman that the plaintiff should be compensated for procuring subscriptions to the stock of the bank, bound no one but himself. It is true it was said in Bell’s Gap R. *553Co. v. Christy, 79 Pa. 54, that where a number of persons, not incorporated, but associated for a common object intending to procure a charter, authorize acts to be done in furtherance of their object by one of their number with the understanding-that he shall be compensated, if such acts were necessary to the organization and its objects, and are accepted by the corporation and the benefits enjoyed, they must be taken cum onere and be compensated for. But it was also said that the promoters of the enterprise must be a majority. In the case in hand, the promise was made by a single promoter, and there is no evidence of a subsequent ratification by the corporation. The evidence referred to in the first assignment, if admitted by the court, would not have amounted to a ratification. It was not error to instruct the jury in favor of the defendant. The plaintiff’s case had failed.
Judgment affirmed.